Citation Nr: 0126287	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a 
herniated nucleus pulposus (HNP) at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from September 1956 to 
September 1958.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Historically, a rating action in May 1972 granted the veteran 
service connection for residuals of a left knee injury.  A 10 
percent rating was assigned.  Thereafter, a rating action in 
August 1983 raised the rating for the knee impairment to 20 
percent.

A Board decision in February 1991 denied service connection 
for a low back disorder on the basis that the low back 
disorder had not been caused by the veteran's service-
connected left knee disorder and that any aggravation of a 
low back disorder by the service-connected left knee disorder 
was not a legal grounds for granting service-connection.  A 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in August 1993 determined that it did not have 
jurisdiction to review the February 1991 Board decision 
inasmuch as the Notice of Disagreement (NOD) initiating the 
appeal had been filed prior to November 18, 1998.  

It was not until the decision of the Court in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) on March 15, 1995 that it 
was established that additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disorder could be granted secondary service 
connection, to the degree of aggravation "over and above the 
degree of disability existing prior to the aggravation" 
(secondary aggravation).  Allen, at 448.  

Service connection for residuals of a HNP at L4-5 was granted 
by an August 1996 rating action which also assigned a 
noncompensable rating for that disorder.  That RO decision 
noted the February 1991 Board decision and service connection 
was granted on the basis of an injury sustained in August 
1995 from a fall when his service-connected left knee gave-
way.  The level of pre-existing low back disability was 
determined to be 60 percent, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293, based on complaints and findings 
on VA examination in May 1988.  

The service representative alleges that because 60 percent is 
the maximum schedular rating under DC 5293, this RO decision 
essentially amounts to a determination that the veteran will 
never receive a compensable rating after the substraction of 
the pre-existing level of disability from the current level 
of disability (at least in the absence of a higher 
extraschedular rating).  

The 1991 Board decision noted that a VA outpatient treatment 
(VAOPT) record in January 1988 reflected that the veteran had 
reported injuring his back on-the-job in 1982, resulting in 
chronic pain.  It is now also noted that in a typed statement 
received in August 1983 the veteran reported having had a 30 
year history of back problems, dating back to when he played 
football in high school, but also reported having injured his 
low back during service and in August 1983 when he fell, 
purportedly due to his service-connected left knee disorder.  
He reported having been treated over the years by three 
different chiropractors and two different osteopaths.  

Here, the RO has apparently determined that the February 1991 
Board decision precluded any determination that service 
connection could have been granted, based on secondary 
aggravation, as a result of any injuries occurring prior to 
the 1991 Board decision.  However, this is not the case 
inasmuch as the holding of the Court in Allen, Id., had the 
effect of liberalizing law.  In other words, the RO found 
that the point in time from which the prexisting level of 
disability must be determined is the August 1995 injury.  
However, if the proper point in time is either the injury in 
1982 or 1983, then the complaints and findings on VA 
examination in May 1988 may not be used as the base line for 
determining the pre-existing level of disability (since that 
examination was after any purported injuries in 1982 and 
1983).  That 1988 examination noted complaints of radicular 
pain and loss of bladder and bowel control but on examination 
deep tendon reflexes were 2+ and equal and there were no 
pathological reflexes, although there was some limitation of 
motion of the lumbar spine.  

Even more important is the fact that although the veteran is 
evaluated under DC 5293, which considers neurological 
findings, the veteran has never been afforded a VA neurology 
examination.  

Accordingly, the case is remanded for the following: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, VA and non-VA, who 
treated the veteran for low back 
disability since his initial difficulties 
with his low back in high school.  After 
securing the necessary release, the RO 
should obtain these records.  Any records 
received should be associated with the 
claims folder, and all unsuccessful 
attempts to procure these records should 
be documented in the claims folder.  

2.  The RO should inquire whether the 
veteran ever sought or received Workman's 
Compensation for any injury to his low 
back which he may have incurred at any 
time on-the-job.  If so, he should be 
requested to provide a much identifying 
information as possible concerning that 
claim, to include any claim or docket 
number associated with any such claim.  
The RO should then undertake to obtain 
such records for association with the 
file.

3.  The veteran should be afforded a VA 
neurology examination to determine the 
current extent of impairment from the 
veteran's service-connected low back 
disability. 

The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner, and a notation 
to the effect that this record review 
took place should be included in the 
examination report.  All necessary 
testing, to include X-rays, should be 
conducted.  The examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.  If 
the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation. 

(i)  The examiner should be asked to 
state the ranges of motion of the 
veteran's lumbar spine in degrees.  
Moreover, the examiner should state the 
normal ranges of motion of the lumbar 
spine in degrees.  

(ii)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back disability; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

(iii)  The examiner should be asked to 
express an opinion as to whether pain in 
the low back could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups. 

(iv)  The examiner should state whether 
the veteran experiences recurring attacks 
due to disc disease, and the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes, and the total duration of any 
of those episodes. 

(v)  The examiner should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-
connected low back disability.  If so, 
the examiner should state whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding (e.g., foot drop).  

(vi)  The examiner is requested to 
express an opinion regarding whether the 
veteran had a chronic back disorder that 
preexisted the left knee disorder; and if 
so, to what degree does the service-
connected left knee disorder aggravate 
the back disorder over and above that 
which preexisted the knee disability?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, keeping in mind the holding in 
Allen.  If any benefit sought on appeal, 
for which an NOD has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


